Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.
Applicants basically argue that the combination of prior art references, Baker et al. and Soliman, do not teach the claimed invention, specifically, the claimed features: “determine the contextual data corresponding to the first device, based on the time data associated with the connection data;” “control transmission of the contextual data from the first device to the at least one other device, based on the connection data;” and “communicate a notification directly related to the connection data to each of the first device and the at least one other device,” because the combination does not provide evidence that a person having ordinary skill in the art, before the effective filing date, would have a reasonable expectation of success or motivation to combine.  Applicants argue that the medical device of the Baker et al. reference with the telemedicine services of the Soliman reference would not render obvious the controlled transmission of contextual data.
Examiner respectfully disagrees.  Although the Soliman reference discusses telemedicine, the system in Soliman is constructed with similar elements in the system for transmitting physiological data from a first wireless medical device of Baker et al.  It a medical device that includes physiological sensors such as thermometer, ECG sensor, blood pressure sensor and an oxygen saturation sensor (see paragraphs 33 and 34), which reads on the claimed “first device.”  Likewise, the system of Soliman requires a medical device that comprises hardware and/or software that perform functions related to health care, wellness or nutrition (see paragraphs 4 and 27).  Baker et al. requires status and configuration information are transferred between sensor device and gateway device, for example between physiological sensor and patient monitor, wherein the gateway device/patient monitor, reads on the claimed “at least one other device,” (see fig. 2 and paragraph 41).  Soliman requires that the medical device obtains diagnostic information, discovers a gateway device, establishes a connection with the gateway device, establishes a session with the gateway device, and transfers the diagnostic information to the gateway device (see paragraph 7).  Finally, Baker et al. provides transmitting sensor data from the gateway device to one or more server computers (see paragraphs 16 and 35).  Similarly, Soliman provides an application server coupled to the gateway device via wired and wireless networks, a database coupled to the application server, the database storing the diagnostic information, and an analyzing device coupled to the database (See paragraph 8).  The invention of Soliman uses medical devices that provide physiological data, the type of medical devices disclosed in Baker et al., and utilizes them along with a gateway and servers, in order to monitor patients and automate the recordation of medical information.  Further, the feature that Applicants argue would not be rendered obvious the controlled transmission of contextual data”) is taught by Baker et al. (when a determination is made that sensor device 110 should join the PAN, patient context is obtained and stored on sensor device 110; when physiological data is sent from sensor device 110 to patient monitor 208, the patient context is sent along with the physiological data [see paragraph 110]).  Soliman is then used to Baker et al. to teach the claimed “communicate a notification associated with the connection data to each of the first device and the at least one other device,” (The Link_layer_discover 5 message exchange allows the two devices to discover each other's link layer information, such as the link layer address or hardware identification; a new identifier to indicate the support of health services, for instance, the term "vhealth" can be used by medical device 10 to announce that it runs medical or wellness applications; Upon the exchange of link layer discovery and connection information, both devices become aware of each other's link layer details and can send information on that level; If a session can be established, this message contains a session identifier that can be used by the application running on medical device 10 during data transfer; each packet contains the following information: Source address; Destination address; Session identifier; message identifier parameter  [see paragraphs 36, 53, 61-64, 74, 75]).
Therefore, in view of the preceding arguments, Examiner maintains the prior art rejection of record, and this action is made FINAL.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2015/0050888 A1) in view of Soliman (US 2009/0146822 A1).
Consider claims 1, 9 and 17, Baker et al. show and disclose a system for controlling transmission of contextual data, comprising: a first device and at least one other device; at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to {A method for controlling transmission of contextual data; A computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations for controlling transmission of contextual data} (first wireless medical device obtains the 
However, Baker et al. fail to explicitly disclose communicate a notification directly related to connection data to each of the first device and the at least one other device.
In the same field of endeavor, Soliman shows and discloses communicate a notification associated with the connection data to each of the first device and the at least one other device (The Link_layer_discover 5 message exchange allows the two devices to discover each other's link layer information, such as the link layer 
address or hardware identification; a new identifier to indicate the support of health services, for instance, the term "vhealth" can be used by medical device 10 to announce that it runs medical or wellness applications; Upon the exchange of link layer discovery and connection information, both devices become aware of each other's link layer details and can send information on that level; If a session can be established, this message contains a session identifier that can be used by the application running on medical device 10 during data transfer; each packet contains the following information: Source address; Destination address; Session identifier; message identifier parameter  [paragraphs 36, 53, 61-64, 74, 75]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a medical device and gateway device link and session information about their connection as taught by Soliman in the system of Baker et al., in order to provide data such as diagnostic information and records between devices.
claims 2, 10 and 18, Baker et al., as modified by Soliman, show and disclose the claimed invention as applied to claims 1, 9 and 17 above, respectively, and in addition, further disclose wherein the at least one processor is further configured to actuate connection between the first device and the at least one second device based on a trigger event (a determination is made as to whether the distance between sensor device 110 and sensor device 108 is within a predetermined distance threshold; When the distance between sensor device 110 and sensor device 108 is less than the predetermined threshold, sensor device 110 is authenticated on a personal area network that includes sensor device 108 [paragraphs 108, 109]).
Consider claims 3, 11 and 19, Baker et al., as modified by Soliman, show and disclose the claimed invention as applied to claims 2, 10 and 18 above, respectively, and in addition, further disclose wherein the trigger event is one of a distance proximity event or a manual actuation event (a determination is made as to whether the distance between sensor device 110 and sensor device 108 is within a predetermined distance threshold; When the distance between sensor device 110 and sensor device 108 is less than the predetermined threshold, sensor device 110 is authenticated on a personal area network that includes sensor device 108; when sensor device 110 is authenticated, a determination is made as to whether the sensor device 110 should join the PAN; the determination as to whether sensor device 110 should join the PAN may be based on the distance between sensor device 110 and sensor device 108 [paragraphs 108, 109]).
Consider claims 4, 12 and 20, Baker et al., as modified by Soliman, show and disclose the claimed invention as applied to claims 1, 9 and 17 above, respectively, and in addition, further disclose wherein the at least one processor is further configured 
Consider claims 5 and 13, Baker et al., as modified by Soliman, show and disclose the claimed invention as applied to claims 4 and 12 above, respectively, and in addition, further disclose wherein the location data indicates a location of the first device (when a sensor device is moved to be in close proximity with a gateway device, once it is determined that the sensor device is within close proximity (at a range, r) of the gateway device, because the location of the gateway device is known, the location of the sensor device is also known to be on a sphere of radius r with center at the location of the gateway [paragraphs 69, 70]), and wherein the at least one processor is further configured to authenticate the first device for connection with the at least one second device based on the location of the first device being within a threshold distance from the at least one second device (When the distance between sensor device 110 and sensor device 108 is less than the predetermined threshold, sensor device 110 is authenticated on a personal area network that includes sensor device 108 [paragraph 108]).
Consider claims 6 and 14, Baker et al., as modified by Soliman, show and disclose the claimed invention as applied to claims 1 and 9 above, respectively, and 
Consider claim 16, Baker et al., as modified by Soliman, show and disclose the claimed invention as applied to claim 9 above, and in addition, further disclose the first device and the at least one second device, wherein the at least one second device comprises a display device configured to display the contextual data (when a smart phone learns the patient ID, the smart phone may automatically present a form for display and entry of vital signs measurements when the user of the smart phone has the role of recording vital sign measurements; Alternately, the application might start an electronic health record (EHR) application; When a sensor on the PAN makes a reading and transmits it, the reading is communicated to the EHR application; If the user of the smart phone has the role of diagnosis (e.g., physician), then the application might call a different view of the EHR or form, for example physical exam notes, recent lab results, ECG or EEG waveforms, x-rays, or similar relevant data [paragraphs 54, 110]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/           Examiner, Art Unit 2641